DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore regarding amended Claim 17, the “capping layer of the OLED” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding instantly amended Claim 17 at Lines 12-13, the term “fabricable without the use of an oxygen-containing gas” is used by the claim to mean “deposited or otherwise fabricated over the OLED without using any oxygen-containing gases as part of the deposition process”, as reasonably taught by ¶ [58] of the instant specification filed 03/22/2019.  Applicant’s ¶ [58] further explains “[t]hus, even if oxygen-containing gases are used during the fabrication process of the barrier layer 430, the continuously coated planar buffer layer may separate the oxygen-containing materials from the oxygen-sensitive layers of the OLED”.  The instant specification also teaches (e.g. see ¶ [64-70]) that the continuously coated planar buffer layer 410 may comprise various oxide materials, which one of ordinary skill in the art would reasonably understand as requiring the use of an oxygen-containing gas at some point during the fabrication process.  Otherwise, one of ordinary skill in the art could not reasonably provide oxygen to produce the disclosed oxide materials. 
Therefore, even though a continuously coated planar buffer layer comprising oxygen-containing materials would seemingly contradict the limitation of a “continuously coated planar buffer layer fabricable without the use of an oxygen-containing gas”, the instant specification at ¶ [58] has sufficiently redefined the term.  Specifically, based on applicant’s disclosure it appears that although continuously coated planar buffer layer 410 per se may not be deposited simultaneously with an oxygen-containing gas, the continuously coated planar buffer layer 410 still subsequently acquires oxygen-containing materials from other oxygen-sensitive layers (e.g. barrier layer 430) which were themselves deposited with the use of an oxygen-containing gas.  The instant disclosure then requires that the examiner adopt this process-dependent interpretation for the purposes of examination.
Consequently regarding Claim 17, for examination purposes, the limitation of “fabricable without the use of an oxygen-containing gas” will be interpreted as a property that a prior-art material either does or does not inherently possess (i.e. the prior-art material either can or cannot possible be fabricated “without the use of an oxygen-containing gas”).

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 & 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are also rejected for depending from indefinite base Claim 17.
Regarding amended Claim 17:
In Line 12, the limitation of “the buffer” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as the “buffer layer”, which was previously recited in Line 2 of the instant Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 & 20 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Pre-Grant Pub. 2014/0138719 to Maindron et al. (from hereinafter Maindron) in view of U.S. Pre-Grant Pub. 2012/0326139 to Chen (from hereinafter Chen, prior art of record).
Regarding amended Claim 17 (as best understood), Maindron teaches a method (e.g. Figs. 1-5 & 18; see Fig. 5 reproduced below for convenience) comprising: 
depositing a buffer layer (e.g. Alq3 layer 11; see ¶ [0075-78]) over an organic light emitting device (OLED 1; ¶ [0072 & 88-94]) disposed on a substrate (2; see ¶ [0075]), 
wherein a material of the buffer layer (11) is at least one selected from the group consisting of: metals, metal oxides, metal nitrides, metal oxy-nitrides, metal carbides, metal oxy-borides and hybrid organic-inorganic materials (e.g. “organometallic complex” Alq3; see ¶ [0007-8, 24, 33, & 75-78]); and 
depositing a first barrier layer (e.g. one or more of layers 12/13/14/15; see ¶ [0076-80]) over the buffer layer (11), the first barrier layer (e.g. layer 13) comprising one or more materials selected from the group consisting of: 
a metal oxide (e.g. Al2O3; see ¶ [0080]), a hybrid organic-inorganic oxide, a metal nitride, a metal oxy-nitride a metal carbide, a metal oxy-boride barrier material, and a combination thereof; 
wherein the buffer layer (11) protects at least a capping layer (e.g. cathode 10; see ¶ [0072-78]) of the OLED (1) from oxygen-induced and water vapor-induced damage during the deposition of the first barrier layer (e.g. one or more of  layers 12-15; see ¶ [0092] teaching “the present applicant has demonstrated that the use of the Alq3/SiOx pre-encapsulation does indeed enable such a surface treatment to be carried out by means of O2 plasma before the deposition of the inorganic layer of Al2O3 encapsulation 13 deposited by ALD…, because of the protection imparted by this pre-encapsulation with two layers 11 and 12 acting as a hard mask”),
wherein the buffer layer (11) consists essentially of (see below for discussion of interpreting, for examination purposes, “consists essentially of” to mean “comprising” in light of the instant specification) one or more materials that is fabricable without the use of an oxygen-containing gas (i.e. the examiner asserts it would be readily apparent to one of ordinary skill in the art that it is possible to fabricate Alq3 [synthesized by reacting 8-hydroxyquinoline with aluminum] “without the use of an oxygen-containing gas”; see MPEP § 2112.01 regarding the anticipation of inherent properties).

    PNG
    media_image1.png
    221
    472
    media_image1.png
    Greyscale


Maindron may not explicitly teach that the first barrier layer (e.g. 13) is deposited at room temperature or at temperatures below a glass transition temperature of an organic material disposed within the OLED, and
that the buffer layer (11) is deposited at a temperature lower than the glass transition temperature of the organic material disposed within the OLED.
Chen does teach a similar method of depositing layers of an OLED device, the method comprising depositing subsequent layers at respective temperatures lower than respective glass transition temperatures of previously deposited layers, such as an organic material layer disposed within the OLED (e.g. see ¶ [0056] teaching “the glass transition temperature of each subsequently baked layer should be less that the glass transition temperature of any proceeding baked layer so as to prevent or minimize the movement or alteration of the previously baked layers”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to deposit both the first barrier layer (e.g. 13) and the buffer layer (11) of Maindron at either room temperature or at a temperature below a glass transition temperature of the organic OLED layers, because Chen teaches that this process sequence of forming subsequent OLED layers below the glass transition temperature(s) of previously deposited OLED layers predictably and beneficially minimizes OLED layer degradation (see Chen ¶ [0056]).  Furthermore, Chen demonstrates that the process sequence of depositing subsequent layers at respective temperatures lower than respective glass transition temperatures of previously deposited layers (e.g. such as an organic material layer disposed within the OLED) is an art-recognized equivalent procedure used for the same purpose of sequentially depositing semiconductor layers in an OLED device. (See MPEP § 2144.06)  
Finally regarding Claim 17 and the transitional phrase “wherein the buffer layer consists essentially of…”, the MPEP § 2163 teaches that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  
In the instant case, the examiner notes that applicant’s invention fails to clearly indicate any basic or novel characteristics of the continuously coated planar buffer layer composition.  Applicant’s specification only generally teaches (see ¶ [58]) that the “continuously coated planar buffer layer may consist essentially of one or more materials that is fabricable without the use of an oxygen-containing gas, i.e., it may include only trace, miniscule, or undetectable amounts of other materials, such that the presence of the other materials is insufficient to affect the properties of the continuously coated planar buffer layer. Preferably, any such trace materials will be insufficient to damage any layers of an underlying OLED”.  Such general language fails to make clear what material amounts would affect the properties of the continuously coated planar buffer layer or damage any layers of an underlying OLED.  
Therefore, for the purposes of examination “consisting essentially of” will be interpreted as “comprising”.

Regarding Claim 20, Maindron teaches the method of claim 17, further comprising depositing a second barrier layer (e.g. 14 and/or 15; see ¶ [0080-81]) over the first barrier layer (e.g. 13).








Claim(s) 19 & 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maindron and Chen as applied to Claim 17 above, and further in view of U.S. Pre-Grant Pub. 2012/0003451 to Weigel et al. (from hereinafter Weigel, prior art of record).
Regarding Claim 19, Maindron teaches the method of claim 17. 
Maindron may not explicitly teach wherein the first barrier layer (e.g. 13) is deposited in the same chamber as the buffer layer (11) without removing the OLED (1) and the buffer layer (11) from the chamber.
Weigel does teach a similar method wherein an analogous first barrier layer (e.g. 226; see Fig. 2 below and ¶ [0019, 69-70]) is deposited in the same chamber as a buffer layer (e.g. 224 and/or one or more of multi-layer organic/inorganic dyads 226/228; see ¶ [0019] teaching “second polymer layer 228 and inorganic barrier layer 226 can be called a dyad… [and] [a]lthough only one dyad is shown in FIG. 2 (and FIG. 4), assembly 200 can include additional dyads (e.g., 1, 2, 3, 5, 10, or more additional dyads) between pressure sensitive adhesive layer 210 and first polymer layer 224”; see also ¶ [0063-69]) without removing an OLED (see ¶ [0117]) and the buffer layer (224 and/or 226/228) from the chamber (e.g. see ¶ [0064] teaching “the polymer layers [e.g. 228] and inorganic barrier layer [e.g. 226] are sequentially deposited in a single pass vacuum coating operation with no interruption to the coating process [Weigel’s disclosed simultaneous, multi-layer composite deposition reasonably requires using same chamber with no time allowed for removal from chamber]”; see also ¶ [0074] teaching “multi-process vacuum chamber”;; see also ¶ [0180-187] teaching multi-layer deposition in one chamber, wherein a “UV-PET film was then re-oriented in the deposition chamber to deposit [barrier layers] in subsequent passes… [and the] UV-PET was treated with a nitrogen plasma and then covered respectively with barrier layers of acrylate, SiAlOx, SiOx, a second acrylate, and a second SiAlOx layer”; the examiner submits that one of ordinary skill in the art would conclude that Weigel’s disclosed sequence of acrylate/oxide “barrier layers” anticipate the claimed “buffer layer” and “first barrier layer”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to deposit the first barrier layer (e.g. 13) and the buffer layer (11) of Maindron in the same chamber without removing the OLED (1) and the buffer layer (11) from the chamber, because Weigel teaches that this deposition process predictably and beneficially enhances coating efficiency while also simplifying the coating process (see Chen ¶ [0065 & 74-75]).  Furthermore, Weigel demonstrates that this process sequence is an art-recognized equivalent procedure used for the same purpose of depositing barrier layers in an OLED device package (see MPEP § 2144.06).  Finally, see also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer and barrier layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. depositing different layers using same chamber without removing therefrom) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.
Regarding Claim 21, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) and the first barrier layer (another one or more of 226/228) are deposited using the same process (e.g. “vapor deposition”; see ¶ [0064] also teaching “the polymer layers [e.g. 228] and inorganic barrier layer [e.g. 226] are sequentially deposited in a single pass vacuum coating operation with no interruption to the coating process”).
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. using same deposition process for different layers) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 22, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more multi-layer organic/inorganic dyads 226/228; see ¶ [0019]) comprises multiple materials (see ¶ [0019] teaching “second polymer layer 228 and inorganic barrier layer 226 can be called a dyad.…[and] [a]lthough only one dyad is shown in FIG. 2 (and FIG. 4), assembly 200 can include additional dyads (e.g., 1, 2, 3, 5, 10, or more additional dyads) between pressure sensitive adhesive layer 210 and first polymer layer 224”;; accordingly, the examiner submits that one of ordinary skill in the art would conclude that any one or more of Weigel’s multi-layer organic/inorganic “dyads” reasonably anticipates the instantly claimed “buffer layer” comprising multiple materials).

Regarding Claim 23, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 17, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a technique (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: physical vapor deposition (PVD; e.g. “vapor deposition”, see ¶ [0064]), chemical vapor deposition (CVD; e.g. “PECVD”, see ¶ [0084, 90]), plasma polymerization (e.g. see “plasma deposited polymer”; ¶ [0076-79]), or a combination thereof.  
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 24, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a PVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: 
sputtering (see ¶ [0070]) , evaporation (e.g. “flash evaporation”; see ¶ [0064]), and e-beam deposition  (e.g. “using an electron beam apparatus”; see ¶ [0064]), and a combination thereof, using a target comprising one or more materials selected from the group consisting of Al, Ni, Cr, Au, Ti, Pt, Ag, Mg, Yb, silicon oxide, aluminum oxide, indium oxide, tin oxide, zinc oxide, indium tin oxide, indium zinc oxide, aluminum zinc oxide, tantalum oxide, zirconium oxide, niobium oxide, molybdenum oxide, silicon nitride, aluminum nitride, boron nitride, titanium nitride, aluminum oxy-nitride, silicon oxy-nitride, boron oxy-nitride, tungsten carbide, boron carbide, silicon carbide, zirconium oxy-boride, titanium oxy-boride and combinations thereof (see ¶ [0070] teaching a substantially identical list of art-recognized material substitutions; Furthermore, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill).

Regarding Claim 25, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a PVD process (see ¶ [0062, 64, 70] for list of art-recognized deposition techniques including e.g.: evaporation, sputtering, using electron beam apparatus; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) using a target comprising one or more materials selected from the group consisting of: 
Al, Ni, Cr, Au, Ti, Pt, Ag, Mg, Yb, silicon oxide, aluminum oxide, indium oxide, tin oxide, zinc oxide, indium tin oxide, indium zinc oxide, aluminum zinc oxide, tantalum oxide, zirconium oxide, niobium oxide, molybdenum oxide, silicon nitride, aluminum nitride, boron nitride, titanium nitride, aluminum oxy-nitride, silicon oxy-nitride, boron oxy-nitride, tungsten carbide, boron carbide, silicon carbide, zirconium oxy-boride, titanium oxy-boride and combinations thereof (see ¶ [0070] teaching a substantially identical list of art-recognized material substitutions; Furthermore, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill).

Regarding Claim 26, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a CVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: atomic layer deposition (ALD; see ¶ [0062]), plasma enhanced chemical vapor deposition (PECVD; see ¶ [0084, 90]), and plasma assisted atomic layer deposition and a combination thereof.
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.

Regarding Claim 27, Maindron, Chen, and Weigel (all references address Weigel unless otherwise noted) teach the method of claim 23, wherein the buffer layer (224 and/or one or more organic/inorganic dyads 226/228; see ¶ [0019]) is deposited using a CVD process (see ¶ [0062] for list of art-recognized deposition techniques; see also MPEP § 2144.06 regarding obviousness of substituting art-recognized equivalents) selected from the group consisting of: 
atomic layer deposition (ALD; see ¶ [0062]), plasma enhanced chemical vapor deposition (PECVD; see ¶ [0084, 90]), and plasma assisted atomic layer deposition and a combination thereof, using a precursor comprising one or more materials selected from the group (e.g. see ¶ [0090] teaching list of substantially-identical art-recognized material substitutions) consisting of: 
hexamethyl disiloxane (HIMDSO) and tetrathylorthosilicate (TEOS; see ¶ [0090]); methylsilane; dimethylsilane (DMS); vinyl trimethylsilane; trimethylsilane; tetramethylsilane; ethylsilane; disilanomethane; bis(methylsilano)methane; 1,2-disilanoethane; 1,2-bis(methylsilano)ethane; 2,2-disilanopropane; 1,3,5-trisilano-2,4,6-trimethylene; dimethylphenylsilane; diphenylmethylsilane; tetraethylortho silicate; dimethyldimethoxysilane; 1,3,5,7- tetramethylcyclotetrasiloxane; 1,3-dimethyldisiloxane; 1,1,3,3-tetramethyldisiloxane; 1,3- bis(silanomethylene)disiloxane; bis(1-methyldisiloxanyl)methane; 2,2-bis(1- methyldisiloxanyl)propane; 2,4,6,8-tetramethylcyclotetrasiloxane; octamethylcyclotetrasiloxane; 2,4,6,8,10-pentamethylcyclopentasiloxane; 1,3,5,7-tetrasilano-2,6-dioxy-4,8-dimethylene; hexamethylcyclotrisiloxane; 1,3,5,7,9-pentamethylcyclopentasiloxane; hexamethoxydisiloxane (e.g. “HMDSO”; see ¶ [0090]); hexamethyldisilazane (HMDS; see ¶ [0090]); divinyltetramethyldisilizane; hexamethylcyclotrisilazane; dimethylbis(Nmethylacetamido)silane; dimethylbis-(N-ethylacetamido)silane; methylvinylbis(Nmethylacetamido)silane; methylvinylbis(N-butylacetamido)silane; methyltris(Nphenylacetamido)silane; vinyltris(N-ethylacetamido)silane; tetrakis(N- methylacetamido)silane; diphenylbi s(diethylaminoxy)silane; methyltri s(diethylaminoxy)silane; and bis(trimethylsilyl)carbodiimide, diethyl zinc, dimethyl zinc, zinc acetate, titanium tetrachloride, tetrakis-dimethylamidotitanium (TDMAT) and tetrakis- diethylamidotitanium(TDEAT), titanium ethoxide, titanium isopropoxide, titanium tetraisopropoxide, aluminum isopropoxide, trimethyl aluminum, dimethyltin diacetate, zinc acetylacetonate, zirconium hexafluoroacetylacetonate, trimethyl indium, triethyl indium, cerium (IV) (2,2,6,6-tetramethyl-3,5-heptanedionate), and zinc carbamate and combinations thereof.
See also MPEP § 2143 holding that it would have been obvious to one of ordinary skill in the art to deposit a buffer layer using one of the claimed deposition techniques, because it has been held that applying a known technique (e.g. vapor/plasma polymer deposition) to a known device (e.g. OLED) ready for improvement to yield predictable results (e.g. to form protection barrier) meets the basic requirements for a prima facie case of obviousness.
Furthermore, see MPEP § 2144.07 holding that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.
Response to Arguments
Applicant’s arguments with respect to Amended Claim 17 have been considered but are not persuasive in view of the new grounds of rejection detailed above, as necessitated by applicant’s claim amendments filed 07/26/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892